27 N.Y.2d 532 (1970)
Dorothy M. Lade, Respondent,
v.
Arthur Levitt, as Comptroller of the State of New York, Defendant, and Mary P. Lade, Appellant.
Court of Appeals of the State of New York.
Submitted May 11, 1970.
Decided May 14, 1970.
David W. Morris for motion.
Jack D. Harvey opposed.
Motion granted and appeal dismissed, without costs, upon the ground that, because of the severance, appellant lacks standing to review the Appellate Division modification of the resettled order of Special Term superseding its original order which has become moot.